Citation Nr: 9919341	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97- 29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse and Appellant's therapist


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


REMAND

The veteran had active service from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Los Angeles, California 
Regional Office (RO).  

In a letter received in April 1999 at the Board, the 
appellant submitted new evidence and requested a hearing 
before a member of the Board.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  There is 
no indication in the record that the veteran was afforded a 
hearing before a member of the Board or that the veteran 
withdrew his request for such a hearing.  

Under the circumstances, the Board remands this case to the 
RO for the following action:

The appellant should be scheduled to 
appear at a personal hearing before a 
Member of the Board sitting at the RO.  
The appellant should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to this 
appeal at that time.  

The purpose of this remand is to ensure due process of law.  
The Board intimates no opinion, legal or factual, as to the 
determination warranted in this case by reason of this 
remand.  No action by the appellant is required, until he is 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



